DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on February 25, 2021.
Claims 1-15 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	On line 2 of claim 3, the phrase “a spring based hinge” has been deleted and replaced with the phrase “a spring biased hinge”.
	On line 11 of claim 12, the phrase “the stop element” has been deleted and replaced with the phrase “the element”, since only antecedent basis for “an element” is 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The boat hook assembly as claimed is not shown or suggested in the prior art because of the use of a boat hook assembly that includes a boat hook with a first configured portion having an element that is located at a free end of said first configured portion and apart from a clamping assembly, where said element is not secured to said clamping assembly.  The prior art also does not show or suggest the use of a clamping assembly that includes a spacer plate that is positioned apart from a magnetic element at a distance to prevent a boat hook that is positioned on said magnetic element from tilting away from said magnetic element.
The prior art as disclosed by Reed (US 4,986,207) shows the use of a boat hook assembly that includes a snap hook and a clamping assembly that is attachable to a pole, where said clamping assembly is further comprised of a clamp with a spring biasing member and a hinge for holding two portions of said clamp together.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571)272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LARS A OLSON/Primary Examiner, Art Unit 3617